Name: Council Regulation (EEC) No 3793/85 of 20 December 1985 amending, on account of the accession of Spain, Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: agricultural policy;  Europe
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 367 / 19 COUNCIL REGULATION (EEC) No 3793 / 85 of 20 December 1985 amending , on account of the accession of Spain , Regulation (EEC) No 2727 / 75 on the common organi7ation of the market in cereals may adopt , before accession , the measures referred to in Article 396 of the Act of Accession , HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 8 ( 2 ) of Regulation (EEC) No 2727 / 75 , the words 'in Spain' are inserted before the words 'in Greece'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC ) No 2727 / 75 ('), as last amended by the Act of Accession , provides , in the case of Greece and Italy , for the possibility of introducing special measures in July to support the development of the market in common wheat of breadmaking quality in relation to the reference price for the next marketing year ; whereas this possibility should be extended to Spain ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Community Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treat) of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN 0 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 .